Citation Nr: 9924084
Decision Date: 08/25/99	Archive Date: 11/08/99

DOCKET NO. 99-06 406               DATE 

RECONSIDERATION

THE ISSUE 

Eligibility for the payment of attorney fees from past-due
benefits.

ATTORNEY FOR THE BOARD 

C. Crawford, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to November
1971.

In an August 1996 decision, the Board of Veterans' Appeals (Board)
determined that new and material evidence had not been presented to
reopen a claim for service connection for Reiter's
syndrome/disease. The veteran, through his representative,
subsequently appealed to the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (hereinafter, "the Court"). In
December 1997, the Court issued an order granting a

joint motion to remand. Consequently, the Court vacated the August
1996 decision and remanded the matter to the Board.

In June. 1998, the Board remanded the case to the Department of
Veterans Affairs (VA) Regional Office (RO) to obtain additional
development. After completing the Board's remand directives and
readjudicating the issue on appeal, in a rating decision dated
January 28, 1999, the RO granted service connection for Reiter's
syndrome, evaluated as 100 percent disabling, effective February 8,
1990.

In a March 1999 letter, the RO informed the veteran that he was
entitled to the payment of benefits from March 1, 1990. It was
noted that his past-due benefits had been calculated as
$161,412.00, and the maximum attorney fee payable, 20 percent of
past-due benefits, computed as $32,282.00, had been withheld,
pending a determination by the Board of eligibility for the payment
of attorney fees from such past-due benefits.

In a decision dated on April 30, 1999, the Board denied eligibility
for the direct payment by VA of the attorney fees from past-due
benefits with respect to the grant of service connection for
Reiter's syndrome/disease, rated as 100 percent disabling,
effective from February 8, 1990.

In May 1999, the attorney filed a motion for reconsideration of the
Board's April 30, 1999 decision. In July 1999, the Vice Chairman of
the Board granted the attorney's request and ordered
reconsideration of the Board's decision dated April 30, 1999, on
the issue of eligibility for the payment of attorney fees from
past- due benefits by an expanded panel of the Board as provided by
Section 7103 (b) of Title 38, United States Code. The Vice Chairman
also stated that the reconsideration decision, once promulgated,
would replace that decision and constitute the final Board decision
in this matter.

- 2 -

In consideration of the aforementioned, the Board notes this
decision, once promulgated, replaces the April 30, 1999 Board
decision. 38 U.S.C.A. 7103.

FINDINGS OF FACT

1. In an August 1996 decision, the Board determined that new and
material evidence had not been presented to reopen a claim for
service connection for Reiter's syndrome/disease. Notice of
disagreement leading to the Board's decision was received in June
1993.

2. In April 1997, the attorney and veteran entered into an
attorney/client relationship under the Veterans Consortium Pro Bono
Program.

3. In March 1998, the veteran and attorney amended the April 1997
agreement and entered into a fee agreement, thereby agreeing that
the veteran had retained the attorney to provide legal services and
that payment of attorney fees, to be paid by the claimant to the
attorney, in the amount of 15 percent was contingent on an award of
back-pay benefits.

4. In a June 1998 decision, the Board remanded the case to the RO
for further development.

5. Pursuant to a written agreement dated in June 1998, the veteran
and attorney amended the March 1998 fee agreement to provide that
the payment of the attorney fees in the amount of 15 percent was
contingent on an award of back-pay benefits, and past-due benefits
should be withheld and paid by VA.

3 -

6. In a January 28, 1999 rating decision, the RO granted service
connection for Reiter's syndrome/disease, evaluated as 100 percent
disabling, effective from February 8, 1990.

7. The veteran retained the attorney within a year of the Board's
August 1996 decision and the June 1998 fee agreement is reasonable,
with respect to payment under the agreement based upon the grant of
entitlement to service connection for Reiter's syndrome/disease,
evaluated as 100 percent disabling, effective from February 8,
1990.

CONCLUSIONS OF LAW

1. The criteria under which a valid fee agreement between the
veteran and attorney as to representation before VA may be executed
have been met. 38 U.S.C.A. 5904(c) (West 1991 & Supp. 1998); 38
C.F.R. 20.609(c) (1998).

2. The criteria for eligibility for direct payment of attorney fees
by VA from past- due benefits, arising from the grant of service
connection for Reiter's syndrome/disease, evaluated as 100 percent
disabling, effective from February 8, 1990, have been met. 38
U.S.C.A. 5904(c) (West 1991 & Supp. 1998); 38 C.F.R 20.609(h)
(1998).

3. The fee specified in the agreement, as being payable directly to
the attorney by VA and amounting to no more than 15 percent of
past-due benefits awarded to the veteran, is reasonable. 38
U.S.C.A. 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 20.609(f)(h)
(1998).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a January 1978 rating decision, the RO denied the veteran's
claim for service connection for Reiter's disease. The veteran
filed a notice of disagreement in October 1978, but did not file a
substantive appeal.

In a May 1993 confirmed rating decision, the RO determined new and
material evidence had not been presented to reopen the claim for
service connection for Reiter's disease. The veteran filed a notice
of disagreement in June 1993, and perfected an appeal therefrom.

In an August 1996 decision, the Board determined that new and
material evidence had not been presented to reopen a claim for
service connection for Reiter's syndrome/disease.

On April 24, 1997, the veteran retained the attorney under the
provision of the Veterans Consortium Pro Bono Program. The
agreement contains the signatures of the veteran and attorney, as
well as the veteran's VA claim number. The agreement stipulates the
veteran would not incur expenses or fees and that it applies only
to representation in the appeal before the Court and was not an
agreement to engage the attorney to represent the veteran before
the U.S. Court of Appeals for the Federal Circuit if his case was
further appealed, or before the VA, if the case was remanded.

In December 1997, the veteran's attorney and the General Counsel of
VA filed a Joint Motion To Vacate BVA Decision, To Remand, And To
Stay Further Proceedings. The parties requested the Court to issue
an order vacating the Board's August 1996 decision that determined
new and material evidence had not been

5 -

presented to reopen the veteran's claim for service connection for
Reiter's syndrome/disease.

On December 4, 1997, the Court issued an order granting the joint
motion to remand. The Court thereby vacated the August 1996 Board
decision and remanded the matter to the Board.

By a March 1998 letter, the veteran's attorney informed the Board
that the veteran had appointed him as his representative and had
authorized attorney access to VA records. The veteran signed the
agreement. In March 1998, the Board also received a copy of the fee
agreement between the veteran and attorney. The fee agreement,
which was executed and signed by the veteran and attorney in March
1998, reveals that the veteran agreed to a contingency fee of 15
percent of past due benefits awarded, to be paid by the veteran to
the attorney.

In a June 1998 decision, the Board remanded the case to the RO for
further development.

In June 1998, the Board received an amended copy of the fee
agreement between the veteran and attorney. Although the fee
agreement reiterated that the veteran again agreed to pay a
contingency fee of 15 percent of past-due benefits awarded, the
agreement was amended to authorize VA to withhold the attorney fee
amount resulting from past due benefits and to pay the agreed upon
fee amount directly to the attorney, out of any past-due benefits
awarded. The fee agreement, therefore, authorized VA to pay
attorney's fees directly to the attorney pursuant to the terms
contained within the agreement.

In a January 28, 1999 rating decision, the RO granted service
connection for Reiter's syndrome/disease, evaluated as 100 percent
disabling, effective from February 8, 1990.

6 -

By a letter dated in March 1999, the RO told the veteran that the
record contained an attorney fee agreement which provided for the
payment of attorney fees by VA directly from past-due benefits. The
maximum amount of past due benefits resulting from this award was
computed as $161,412.00 and twenty percent of that maximum amount
of the past-due benefits was $32,282.00. The RO told the veteran
that the letter was to notify him that the records in this case
were being transferred to the Board for a determination of
eligibility for payment of attorney fees from any past-due benefits
and the maximum attorney fee payable, $32,282.00, had been withheld
pending a determination by the Board. The RO added when the Board
had made its decision, VA will pay the amount of fees authorized by
the Board and any excess amounts withheld would be released to him.
The veteran was also told that he and/or his attorney should send
any evidence or argument concerning payment of attorney fees from
past-due benefits directly to the Board within 30 days. Thereafter,
the Board's address was provided along with pertinent laws and
regulations associated with the payment of attorney fees.

In an April 1999 letter, the veteran stated that he had no
additional argument to submit. The attorney's level of skill and
competence was very good and the attorney did an excellent job.

In a decision dated on April 30, 1999, the Board denied eligibility
for the direct payment by VA of the attorney fees from past-due
benefits.

In May 1999, the attorney filed a motion for reconsideration of the
Board's April 30, 1999 decision. The attorney explained that the
first contact he had with the veteran was when he received a call
from The Veterans Consortium, Pro Bono Program, Washington, DC, and
was asked if he was willing to accept a referral. The attorney
stated that he responded positively and on April 24, 1997, he
executed the above-discussed contract with the veteran. The
attorney added because there

7 -

was "continuous prosecution of the same matters" and the previous
contracts were just renewed, the requirements of 38 C.F.R.
20.609(c)(3) were met. He added that the 15 percent attorney's fee
was reasonable. A copy of The Veterans Consortium Pro Bono Program
Agreement To Engage An Attorney Or Law Firm document was enclosed.

By notation in July 1999, the veteran reiterated that he had no
additional argument to submit.

Pertinent Laws and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 Stat.
4105 (1988) allows VA claimants to enter into agreements with
attorneys to represent them in proceedings before the VA, as long
as the fee charged is neither "unreasonable" nor excessive."

Attorneys-at-law may charge appellants for their services only if
a final decision has been promulgated by the Board with respect to
the issue or issues, involved; as such, fees may not be charged,
allowed, or paid for services provided before the date of the
Board's decision; the Notice of Disagreement which preceded the
Board decision with respect to the issue or issues, involved was
received by the agency of original jurisdiction on or after
November 18, 1988; and the attorney-at-law or agent was retained
not later than one year following the date that the decision by the
Board with respect to the issue or issues, involved was
promulgated. All of the foregoing conditions must have been met. 38
U.S.C.A. 5904(c)(1); 38 C.F.R. 20.609.

A valid fee agreement is also required for eligibility for receipt
of attorney fees. In this regard, pertinent law provides that all
agreements for the payment of fees for services of attorneys-at-law
must be in writing and signed by the veteran and the

8 -

attorney-at-law. The agreement must include the names of the
veteran and attorney, the applicable VA file number, and the
specific terms under which the amount to be paid for the services
of the attorney-at-law or agent will be determined. In addition, a
copy of the agreement must be filed with the Board within 30 days
of its execution. 38 C.F.R. 20.609(g).

The regulations also provide that the veteran and an attorney-at-
law may enter into a fee agreement providing that payment for the
services of the attorney-at-law will be made directly to the
attorney-at-law by the VA out of any past-due benefits awarded as
a result of a successful appeal to the Board or an appellate court
or as a result of a reopened claim before the VA following a prior
denial of such benefits by the Board or an appellate court only if
the total fee payable (excluding expenses) does not exceed 20
percent of the total amount of the past-due benefits awarded; the
amount of the fee is contingent on whether the claim is resolved in
a manner favorable to the claimant or appellant, i. e., if all or
any part of the relief sought is granted; and contingent on whether
the award of past-due benefits results in a cash payment to a
claimant or an appellant from which the fee may be deducted. 38
U.S.C.A. 5904(d); 38 C.F.R. 20.609(h).

Fees which total no more than 20 percent of any past-due benefits
awarded, as defined in paragraph (h)(3) of this section, will be
presumed to be reasonable. 38 C.F.R. 20.609(f).

It is noted that "past-due benefits" means a nonrecurring payment
resulting from a benefit, or benefits, granted on appeal or awarded
on the basis of a claim reopened after a denial by the Board or the
lump sum payment which represents the total amount of recurring
cash payments which accrued between the effective date of the
award, as determined by applicable laws and regulations, and the
date of the grant of the benefit by the agency of original
jurisdiction, the Board, or an appellate court. 38 C.F.R.
20.609(h)(3). When the benefit granted on appeal, or as the result
of

- 9 -

the reopened claim, is service connection for a disability, the
"past-due benefits" will be based on the initial disability rating
assigned by the agency of original jurisdiction following the award
of service connection. The sum will equal the payments accruing
from the effective date of the award to the date of the initial
disability rating decision. 38 C.F.R. 20.609(h)(3)(i).

It is also noted that 38 C.F.R. 20.609(h)(4) provides that the
attorney-at-law must notify the agency of original jurisdiction
within 30 days of the date of execution of the agreement of the
existence of a fee agreement providing for the direct payment of
fees out of any benefits subsequently determined to be past due and
provide that agency with a copy of the fee agreement. Id.

Analysis

Review of the record and pertinent law and regulation shows that
the criteria eligibility for the payment of attorney fees from
past-due benefits are met.

First, the record shows that the attorney is eligible to receive
attorney fees. As discussed above, in August 1996 the Board
promulgated a final decision associated with the issue of whether
new and material evidence had been presented to reopen the claim of
entitlement to service connection for Reiter's syndrome/disease and
notice of disagreement which preceded the August 1996 Board
decision was received in June 1993. The record also shows that on
April 24, 1997, the attorney and veteran executed an agreement
showing that they had entered into an attorney/client relationship.
In view of the foregoing, the Board finds that the requisite
criteria prescribed in 38 U.S.C.A. 5904(c)(1); 38 C.F.R. 20.609
have been met. A final decision has been promulgated by the Board,
as in August 1996 the Board denied the issue of entitlement to
service connection for Reiter's syndrome on a finality basis;
Notice of Disagreement which preceded the Board's August 1996
decision was received subsequent to November 18, 1988, notice of

10-

disagreement was received in June 1993; and the veteran retained
the attorney not later than one year following the date of the
Board's August 1996 decision, the veteran and attorney entered into
an attorney/client relationship in April 1997. Id.

The record also shows that the veteran and attorney entered into a
valid fee agreement. The Board initially notes that in April 1997,
the attorney agreed to represent the veteran pro bono.
Nevertheless, in March 1998, the veteran and attorney entered into
a fee agreement in which the veteran agreed to pay attorney fees on
a contingency basis in the amount of 15 percent. In June 1998, the
veteran and attorney amended the March 1998 fee agreement to
provide that the veteran agreed to authorize VA to withhold
attorney fees from any past-due benefits allowed and to pay
attorney's fees directly to the attorney pursuant to the above-
discussed terms. The June 1998 fee agreement was executed in
writing and contains the signature of the veteran and attorney. The
fee agreement also details the veteran's VA file number and the
specific terms under which the amount to be paid for the services
will be determined. The fee agreement specifies that the veteran
agreed to a contingent legal fee of 15 percent of past due benefits
awarded, to be paid by VA. Additionally, the June 1998 fee
agreement was filed with the Board within 30 days of its execution
date. In light of the foregoing, the criteria prescribed in 38
C.F.R. 20.609(g) have been met.

Because the record shows that the criteria prescribed in 38
U.S.C.A. 5904(c)(1); 38 C.F.R. 20.609 are met, the attorney has met
the criteria required for eligibility for receipt of attorney fees.

Second, the record shows that VA may directly pay payment of the
attorney fees to the attorney. As previously noted, law and
regulation provide that the veteran and attorney may enter into a
fee agreement providing that payment for the services of the
attorney will be made directly to the attorney by VA out of any
past-due benefits awarded as a result of a successful appeal to the
Board, an appellate court,

or as a result of a reopened claim before the VA following a prior
denial of such benefits by the Board or an appellate court only if
the total fee payable (excluding expenses) does not exceed 20
percent of the total amount of the past-due benefits awarded; the
amount of the fee is contingent on whether the claim is resolved in
a manner favorable to the claimant or appellant, i. e., if all or
any part of the relief sought is granted; and contingent on whether
the award-of past-due benefits results in a cash payment to a
claimant or an appellant from which the fee may be deducted. 38
U.S.C.A. 5904(d); 38 C.F.R. 20.609(h). In the case at hand, the
aforementioned criteria are met.

In the amended June 1998 fee agreement, the attorney and veteran
stipulated that payment for the services of the attorney will be
made directly to the attorney by VA out of any past-due benefits
awarded as a result of a successful appeal. In relevant part, the
June 1998 fee agreement reveals that the veteran agreed to pay the
attorney a contingent legal fee of 15 percent of past-due benefits
awarded on the basis of the veteran's claim and that the veteran
agreed to authorized VA to pay attorney's fees directly to the
attorney out of any past-due benefits received. Thus, in June 1998,
the veteran and appellant entered into a fee agreement providing
that payment for legal services rendered will be paid by VA
directly to the attorney.

Additionally, in this case, the total fee payable does not exceed
20 percent of the total amount of the past-due benefits awarded. In
June 1998, the veteran agreed to pay the attorney a contingency fee
of 15 percent of past-due benefits awarded. Fees which total no
more than 20 percent of any past-due benefits awarded are presumed
reasonable. Accordingly, the requirements of 38 C.F.R. 20.609(e)
are also met. See 38 C.F.R. 20.609(f).

In light of the language used in the June 1998 agreement, that fee
agreement clearly shows that the attorney fee is contingent on
whether or not the claim has been resolved in a manner favorable to
the veteran. The fee agreement states that a

- 12 -

contingency fee not to exceed 15 percent of past-due benefits
awarded will be paid to the attorney. As such, the attorney fee is
based on the claim being resolved in a manner favorable to the
veteran. In January 1999, the RO granted service connection for
Reiter's syndrome/disease and assigned a 100 percent evaluation,
effective from February 8, 1990.

Finally, the record clearly shows that the award of past-due
benefits has resulted in a cash payment to the veteran from which
the attorney fee may be deducted. In a March 1999 letter, the RO
told the veteran that 20 percent of his past-due benefits were
being withheld pending the Board's promulgation of a decision.

The regulation also provides that the attorney must notify the RO
within 30 days of the date of execution of the agreement of the
existence of a fee agreement providing for the direct payment of
fees out of any benefits subsequently determined to be past due and
provide that agency of original jurisdiction with a copy of the fee
agreement. 38 C.F.R. 20.609(h)(4). In this regard, the Board notes
that in June 1998, the veteran and attorney executed an amended fee
agreement and that the attorney submitted a copy of the agreement
to the Board within the same month. As such, the Board finds that
the attorney substantially complied with the provisions of 38
C.F.R. 20.609(h)(4), and, as such, the requisite criteria have been
satisfied.

Based on the aforementioned reasoning, the Board finds that the
attorney and the veteran entered into a reasonable fee agreement
and that the requisite criteria for payment of fees by VA directly
to the attorney-at-law from past-due benefits are met. Thus,
eligibility for the payment of attorney fees by VA directly to the
attorney based on the grant of service connection for Reiter's
disease, rated at 100 percent, effective from February 8, 1990, has
been established. 38 U.S.C.A. 5904(c); 38 C.F.R. 20.609.

For the payment of attorney fees resulting from past-due benefits,
VA regulation states that past-due benefits resulting from
entitlement to service connection for a

- 13 -

disability will be based on the initial disability rating assigned
by the RO following the award of service connection. The sum will
equal the payments accruing from the effective date of the award to
the date of the initial disability rating decision. Here, the grant
of entitlement to service connection for Reiter's syndrome was
assigned an effective date of February 8, 1990, rated at 100
percent, and the assigned evaluation was effectuated by a January
28, 1999 rating decision. Thus, the inclusive dates for the payment
of benefits arising from that grant of benefits are from March 1,
1990, (because payment of monetary benefits may not be made before
the first day of the calendar month following the date of an award,
February 8, 1990, the beginning inclusive date for payment of the
attorney's fee is March 1, 1990, see 38 U.S.C.A. 5111(a) (West
1991) to January 28, 1999, the date of the rating decision that
effectuated the grant.

The RO has retained 20 percent of the veteran's total past due
benefits pending a determination by the Board for eligibility for
payment of attorney fees from those past-due benefits. As such, it
is now incumbent upon the RO to compute what amount would be
payable to the attorney 38 U.S.C.A. 5904(d) and 38 C.F.R.
20.609(h).

14 -

ORDER

Eligibility for payment directly by VA to the attorney for services
rendered before VA is established. The attorney should be paid 15
percent and no more of past-due benefits awarded to the veteran
resulting from the grant of service connection for Reiter's
syndrome, evaluated at 100 percent, effective from March 1, 1990 to
January 28, 1999. The claim is granted.

Gary L. Gick              
Member, Board of Veterans' Appeals

Ronald R. Bosch    
Member, Board of Veterans' Appeals

V. L. Jordan 
Member, Board of Veterans' Appeals

15 -




Citation Nr: 9912222  
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  99-06 406 )     DATE
     )
     )
     

THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

In an August 1996 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been presented to reopen a claim for service connection for 
Reiter's syndrome/disease.  The veteran, through his 
representative, subsequently appealed the Board's August 1996 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
December 1997, the Court issued an order granting a joint 
motion to remand the appeal.  The Court vacated the Board's 
August 1996 decision and remanded the matter to the Board.  

The Board remanded the case to the Regional Office (RO) for 
further development in June 1998.  In a January 1999 rating 
decision, the RO granted service connection for Reiter's 
syndrome, evaluated as 100 percent disabling, effective 
February 8, 1990.



FINDINGS OF FACT

1.  In an August 1996 decision, the Board determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for Reiter's syndrome/disease.

2.  Pursuant to a written agreement dated in March 1998, the 
veteran retained a private attorney to provide legal services 
on a contingency basis of 15 percent of past-due benefits 
awarded, to be paid by the claimant to the attorney, based 
upon the favorable resolution of the veteran's claim.

3.  In a June 1998 decision, the Board remanded the case to 
the RO for further development.  

4.  Pursuant to a written agreement dated in June 1998, the 
veteran retained a private attorney to provide legal services 
on a contingency basis of 15 percent of past-due benefits 
awarded, to be paid by the claimant to the attorney, based 
upon the favorable resolution of the veteran's claim.

5.  In a January 1999 rating decision, the RO granted service 
connection for Reiter's syndrome/disease, evaluated as 100 
percent disabling, effective from February 8, 1990.  



CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before the 
Department of Veterans Affairs (VA) have not been met; 
entitlement to attorney fees from past-due benefits as they 
pertain to the grant of service connection for Reiter's 
syndrome/disease, evaluated as 100 percent disabling from 
February 8, 1990, is denied.  38 U.S.C.A. § 5904 (West 1991); 
38 C.F.R. § 20.609 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1978 rating decision, the RO denied the 
veteran's claim for service connection for Reiter's disease.  
The veteran filed a notice of disagreement in October 1978, 
but did not file a substantive appeal.  

In a May 1993 confirmed rating decision, the RO determined 
new and material evidence had not been presented to reopen 
the claim for service connection for Reiter's disease.  The 
veteran filed a notice of disagreement in June 1993.  A 
substantive appeal was filed in September 1993.  

In an August 1996 decision, the Board determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for Reiter's syndrome/disease.  

In December 1997, the veteran's attorney and the General 
Counsel of VA filed a Joint Motion To Vacate BVA Decision, To 
Remand, And To Stay Further Proceedings.  The parties 
requested the court to issue an order vacating the Board's 
August 1996 decision that determined new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for Reiter's syndrome/disease.

On December 4, 1997, the Court issued an order granting the 
joint motion to remand the appeal.  The Court vacated the 
August 1996 Board decision and remanded the matter to the 
Board.

In March 1998, the Board received a copy of the Fee Agreement 
between the veteran and his attorney.  The Fee Agreement, 
which was signed by the veteran and his attorney in March 
1998, reveals that the veteran agreed to a contingent legal 
fee of 15 percent of past due benefits awarded, to be paid by 
the veteran from any past-due benefits awarded on the basis 
of the veteran's claim. 

In a March 1998 letter, the veteran's attorney informed the 
Board that the veteran had appointed him as his 
representative.  An authorization for access to VA records, 
signed by the veteran, was submitted.

In a June 1998 decision, the Board remanded the case to the 
RO for further development.  

On June 24, 1998, the Board received a copy of a second Fee 
Agreement between the veteran and his attorney.  The Fee 
Agreement, which was signed by the veteran and his attorney 
in June 1998, reveals that the veteran agreed to a contingent 
legal fee of 15 percent of past-due benefits awarded, to be 
paid by the claimant from any past-due benefits awarded on 
the basis of the veteran's claim.

In a January 1999 rating decision, the RO granted service 
connection for Reiter's syndrome/disease, evaluated as 100 
percent disabling, effective from February 8, 1990.  

In a March 1999 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from March 1, 1990.  
It was noted that his past-due benefits had been calculated 
as $161,412.00.  It was noted that the maximum attorney fee 
payable, 20 percent of past-due benefits, computed as 
$32,282.00, had been withheld, pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1);  38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1);  38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).

Analysis

In this case, the criteria for eligibility for entitlement to 
attorney fees from past due benefits with respect to the 
issue of entitlement to service connection for Reiter's 
syndrome/disease have not been met.  A review of the record 
reflects the Board entered a final decision in this case on 
August 30, 1996.  The initial fee agreement was executed by 
both the veteran and the claimant on March 6, 1998, more than 
one year following the Board's decision.  VA regulations 
provide that the attorney must have been retained not later 
than one year following the date that the decision by the 
Board with respect to the issue, or issues, involved was 
promulgated.  
See 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

The veteran's claim was again before the Board in June 1998 
at which time the Board remanded the claim to the RO for 
additional development.  As a result of the June 1998 Board 
remand decision and a January 1999 rating decision, 
entitlement to past due benefits deriving from the grant of 
service connection for Reiter's syndrome/disease has been 
established.  The claimant has submitted a second fee 
agreement executed in June 1998.  However, VA regulations 
provide that a remand does not constitute a final decision of 
the Board.  See 38 C.F.R. § 20.100(b).

Thus, although the veteran ultimately received a favorable 
decision with respect to his appeal for service connection 
for Reiter's syndrome/disease and is thereby entitled to 
receive past-due benefits, attorney fees from these past-due 
benefits cannot be paid.  See 38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609.


ORDER

Eligibility for the direct payment by VA of the attorney fees 
from past-due benefits with respect to the grant of service 
connection for Reiter's syndrome/disease, evaluated as 100 
percent disabling from February 8, 1990, is not established.



           
     John E. Ormond, Jr.
     Member, Board of Veterans' Appeals

 Department of Veterans Affairs


